Title: To George Washington from David Humphreys, 23 January 1793
From: Humphreys, David
To: Washington, George



My dear Sir.
Lisbon Janry 23d 1793.

By my Dispatch of this date to the Secretary of State, you will perceive what measures I have thought it necessary to adopt respecting the subsistence of our Captives in Algiers; as also the reasons why I have judged it highly expedient to go myself to Gibralter to find and take care of the public property which must have been left there by the late Mr Barclay. I hope that these proceedings (which I am conscious were dictated alone from a zeal to subserve the public interest) may appear to you in the same light that they have done to me; and, in this case, that your approbation of them may be signified through the Secretary of State.
There seems to be a wonderful fatality attending all our attempts to treat with the Barbary Powers. It will doubtless be necessary some person should, at least, be named to receive & take charge of the property destined for the Morocco business. I conclude, therefore some appointments will soon be made. Whosoever the Person or Persons may be, should he or they come within the sphere of my Residence, you know how much I should be disposed to afford all the advice & assistance in my power. But in case of a war between England, France & other maritime Powers

(an event sufficiently probable at this moment) it appears to me great embarrassments will occur in obtaining a neutral vessel which may carry with safety such a sum of money as will be wanted. I much fear, too, the limited sum (though to us considerable) will not be adequate to the intended purpose. How far this fact can be ascertained, that is to say, how far an ultimatum can be obtained without incurring much expence or ri[s]que, by having some intelligent & discreet Person sent to some neighbouring Port, you can decide better than any other. Had Mr Barclay procured the money he was authorised to draw for, and (after setting out with a single Servant) had he died as suddenly as he did, might not the loss of the property have been considerably endangered? But I suggest these hints to yourself alone, with that freedom & under the sanction of that confidence, which you have had the goodness so many times to authorize me to make use of.
I shall write to the Secretary of State again before my departure for Gibralter & enclose a Memorial & other Papers on the subject of American flour & grain.
In offering my most respectful Compliments to Mrs Washington & my kind remembrances to my other friends near you; I have the honour to be My dear Sir Your Most obedt & Most devoted friend & humble Servt

D. Humphreys

